DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-7 were filed on 1/9/2020.  Claims 2, 3, and 5-7 were amended in the response filed on 1/5/2021 (in response to an interview dated 12/30/2020).  Claims 1-7 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    203
    1063
    media_image1.png
    Greyscale
(filing receipt dated 4/15/2020).  The Examiner notes that the effective filing date of the instant claims (1-7) appears to be the filing date of the instant invention (1/9/2020) as neither PRO 62/550137 nor PCT/US2018/022029 (corresponding to WO 2019/040122, a copy of which is provided with the instant OA) appears to teach the compound instantly claimed, instead exclusively teaching compounds wherein the carboxy group is replaced by an amide.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
IN THE CLAIMS:
Periods “.” were inserted after the compound structures at the end of claims 1, 4, 6, and 7.
Kevin Dietz on 1/8/2021.
Allowable Subject Matter
Claims 1-7 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed compounds and methods of use is that of i) US 6806291 (of record in the IDS filed on 1/5/2021); and ii) Miao (“First Multigram Preparation of SCP-123, A Novel Water-Soluble Analgesic” Org. Proc. Res. Dev. 2009, 13, p. 820-822, of record in the IDS filed on 1/5/2021).
Reference i) teaches analgesic compounds of formula II (see claim 1): 
    PNG
    media_image2.png
    138
    308
    media_image2.png
    Greyscale
(also known as “SCP-M”, a metabolite of “SCP”, a compound of formula (I), see col. 1, line 55-col. 2, line 18 and figures 1-2 and col. 5, line 55-col. 7, line 13) and pharmaceutically acceptable salts thereof, including amine salts of SCP-M and N,N-dibenzylethylenediamine, chloroprocaine, choline, diethanolamine, ethylenediamine, N-methylglucamine, and procaine (see col. 3, lines 4-12).  Reference i) does not teach or suggest a diethylamine salt of a compound of formula II with sufficient specificity such as to render the instantly claimed compounds prima facie obvious, particularly in view of instant figures 1-12 and the examples of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622